In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated April 7, 1978, which disapproved the petitioner’s application for a brand label registration of a certain beer, the respondent appeals from a judgment of the Supreme Court, Westchester County, dated July 11, 1978, which, inter alia, granted the petition. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Beisheim at Special Term. Martuscello, J. P., Titone, Hawkins and O'Connor, JJ., concur. [95 Misc 2d 307.]